DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimano et al. (US 2013/0323142 A1).
Regarding claim 1, Shimano teaches a method for recovering and recycling a cathode active material (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0368]-[0385] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0368]-[0385] and Tables 1-A & 1-B) comprising the steps of: 

carbon (carbonaceous conductive material; see [0092]-[0097] in general and [0365] for specific examples),
a fluorinated polymeric binder (thermo plastic resin, specifically fluoro resins; see [0099] in general and [0366] for specific examples),
and a cathode material selected from the group consisting of a lithiated cathode compound and a delithiated cathode compound (a positive electrode active material; see [0078]-[0091] in general, noting that a lithium compound is preferred, see ¶ 82. See also [0364] for the specific example of Li1.07Ni0.47Mn0.48Fe0.05O2); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature and for a period of time sufficient to burn off the carbon and the binder, to lithiate any delithiated cathode compound present in the cathode waste, and for lithium present in the reaction mixture to sequester fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time , see [0175]-[0186] in general, noting that an atmosphere containing oxygen is preferred, see ¶ 185. Further, the purpose of heating is to oxidize and decompose the carbon and binder and to stabilize fluorine components, see ¶ 181, and to activate the active material, see ¶ 185. See also [0375] and [0490]-[0492] for specific examples, and Examples in Tables 1-A & 1-B where the activation agent is a lithium-containing compound); 

and (d) recovering the lithiated cathode active material (recovering activated active material; see [0187]-[0221] in general and [0375]-[0385] for specific examples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2-7, 9-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 2013/0323142 A1).
Regarding claim 2, Shimano teaches a method for recovering a lithiated cathode active material from lithium battery manufacturing cathode scrap (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0368]-[0385] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0368]-[0385] and Tables 1-A & 1-B. Waste battery material may be battery production waste; see [0064]) comprising the steps of: 
(a) combining a cathode composition from the cathode scrap with about 1 to about 5 wt % a decomposable lithium salt, based on the weight of a lithium metal oxide in the cathode composition to form a reaction mixture (combining positive electrode material with a lithium-containing activation agent to produce a pre-activation mixture; see [0062]-[0174] in general, noting that decomposable lithium salts are preferred; see ¶123. The active material is preferably a lithium transition metal composite oxide; see ¶82. See also [0362]-[0373] for specific examples, and Examples in Tables 1-A & 1-B where the activation agent is lithium-containing compound. The activation agent is preferably 0.01 to 10,000%, or more preferably 5 to 100% of the active material, see ¶ 115; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of 
carbon (carbonaceous conductive material; see [0092]-[0097] in general and [0365] for specific examples),
a fluorinated polymeric binder (thermo plastic resin, specifically fluoro resins; see [0099] in general and [0366] for specific examples),
and the lithium transition metal oxide (see [0082] and [0364]); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature of about 400 to 1000 °C at a heating rate of about 30 to about 300 °C/hour, such that the carbon and the binder burn off, and lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time, see [0175]-[0186] in general, noting that an atmosphere containing oxygen is preferred, see ¶ 185. Further, the purpose of heating is to oxidize and decompose the carbon and binder and to stabilize fluorine components, see ¶ 181. See also [0375] for specific examples where the heating rate was 200 °C/hour, within the claimed range, and Examples in Tables 1-A & 1-B where the activation agent is a decomposable lithium salt and the retention temperatures is 400, 500, or 700 °C, which fall within the claimed range of 400 to 1000 °C); 
(c) cooling the reaction mixture to ambient room temperature (cooling the reaction mixture; see [0188] in general, noting that examples specify cooling to room temperature, as in ¶ 375); 
and (d) recovering the lithiated cathode active material (recovering activated active material; see [0187]-[0221] in general and [0375]-[0385] for specific examples).
Regarding claim 3, Shimano teaches the method of claim 2, wherein the decomposable lithium salt comprises at least one salt selected from the group consisting of lithium hydroxide hydrate, lithium carbonate, and lithium nitrate (“more preferred are LiOH, …, Li2CO3, …, LiNO3”, [0123]; Examples 1-2, 1-
Regarding claim 4, Shimano teaches the method of claim 2, wherein the decomposable lithium salt comprises lithium hydroxide (“more preferred are LiOH…”, [0123]; Examples 1-6 and 1-7 in Table 1-A each include lithium hydroxide as an activation agent). The method is compatible with water, as can be seen from the generation of water during the heating step and the use of water as a solvent in the active material recovery step (see [0168]-[0173] regarding water as a byproduct of the oxidization and decomposition that occurs during heating, and [0194]-[0204] regarding water as a solvent in the recovery step, noting that water is the preferred solvent, ¶ 197).
Shimano does not explicitly specify the hydrated or anhydrous form of lithium hydroxide. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected lithium hydroxide hydrate out of the finite, predictable list of lithium hydroxide hydrate and anhydrous lithium hydroxide since the use of lithium hydroxide requires the use of one or the other form of lithium hydroxide. Since the method of Shimano already involves water, the hydrated form of lithium hydroxide would be expected to be compatible with the method. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). 
Regarding claim 5
Regarding claim 6, Shimano teaches the method of claim 2, wherein the lithium transition metal oxide comprises a material of empirical formula LiMO2, wherein M comprises a transition metal (“The active material used was a positive electrode active material in which the composition thereof measured by ICP atomic emission spectrometry was Li1.07Ni0.47Mn0.48Fe0.05O2”, [0364]).
Regarding claim 7, Shimano teaches the method of claim 6, wherein M comprises at least one transition metal selected from the group consisting of Ni, Mn, and Co (“Li1.07Ni0.47Mn0.48Fe0.05O2”, [0364] includes Ni and Mn as selections for M; “preferred is a lithium transition metal composite oxide including one or more elements selected from element group 1: Ni, Co, Mn,…” [0082]).
Regarding claim 9, Shimano teaches the method of claim 2, wherein the binder comprises poly(vinylidene difluoride), (see [0366]).
Regarding claim 10, Shimano teaches a method for recovering a cathode active material from waste lithium battery cathodes (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0471]-[0480] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0471]-[0480] and Tables 4-A & 4-B. Waste battery material may be discarded used batteries; see [0064]) comprising the steps of: 
(a) combining a cathode composition from cathode waste with about 1 to about 50 wt % a decomposable lithium salt, based on the weight of a delithiated cathode compound in the cathode composition to form a reaction mixture (combining positive electrode material with a lithium-containing activation agent to produce a pre-activation mixture; see [0062]-[0174] in general, noting that decomposable lithium salts are preferred; see ¶123. The active material is preferably a lithium transition metal composite oxide; see ¶82. See also [0475] for a specific example of an active material with reduced lithium, and Examples in Tables 4-A & 4-B where the activation agent is lithium-containing compound. The activation agent is preferably 0.01 to 10,000%, or more preferably 5 to 100% of the 
carbon (carbonaceous conductive material; see [0092]-[0097] in general and [0476] for specific examples),
a fluorinated polymeric binder (thermo plastic resin, specifically fluoro resins; see [0099] in general and [0477] for specific examples),
and the delithiated cathode compound (see [0082] and [0475]); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature of about 400 to 1000 °C at a heating rate of about 30 to about 300 °C/hour, such that the carbon and the binder burn off, the delithiated cathode compound is relithiated, and lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time, see [0175]-[0186] in general, noting that an atmosphere containing oxygen is preferred, see ¶ 185. Further, the purpose of heating is to oxidize and decompose the carbon and binder and to stabilize fluorine components, see ¶ 181, and to improve the lithium composition of the active material, see ¶ 492. See also [0375] for specific examples where the heating rate was 200 °C/hour, within the claimed range, and Examples in Tables 4-A & 4-B where the activation agent is a decomposable lithium salt and the retention temperatures is 400 or 500 °C, which fall within the claimed range); 
(c) cooling the reaction mixture to ambient room temperature (cooling the reaction mixture; see [0188] in general, noting that examples specify cooling to room temperature, as in ¶ 375); 
and (d) recovering the lithiated cathode active material (recovering activated active material; see [0187]-[0221] in general, and [0375]-[0385] and [0484]-[0492] for specific examples).
Regarding claim 11, Shimano teaches the method of claim 10, wherein the decomposable lithium salt comprises at least one salt selected from the group consisting of lithium hydroxide, lithium carbonate, lithium nitrate, and a lithium salt of an organic acid (“more preferred are LiOH, …, Li2CO3, …, LiNO3”, [0123]; Example 4-3 in Table 4-A includes lithium hydroxide as an activation agent). 
Regarding claim 12, Shimano teaches the method of claim 10, wherein the decomposable lithium salt comprises lithium hydroxide (“more preferred are LiOH…”, [0123]; Example 4-3 in Table 4-A includes lithium hydroxide as an activation agent).  The method is compatible with water, as can be seen from the generation of water during the heating step and the use of water as a solvent in the active material recovery step (see [0168]-[0173] regarding water as a byproduct of the oxidization and decomposition that occurs during heating, and [0194]-[0204] regarding water as a solvent in the recovery step, noting that water is the preferred solvent, ¶ 197).
Shimano does not explicitly specify the hydrated or anhydrous form of lithium hydroxide. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected lithium hydroxide hydrate out of the finite, predictable list of lithium hydroxide hydrate and anhydrous lithium hydroxide since the use of lithium hydroxide requires the use of one or the other form of lithium hydroxide. Since the method of Shimano already involves water, the hydrated form of lithium hydroxide would be expected to be compatible with the method. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). 
Regarding claim 13, Shimano teaches the method of claim 10, wherein the reaction mixture is maintained at the temperature of about 500 to 1000 °C for up to about 12 hours prior to step (c). (“The mixture was subjected to activation at the retention temperature of 500 °C for a retention time of 6 
Regarding claim 14, Shimano teaches the method of claim 10, wherein the delithiated cathode compound comprises a lithium transition metal oxide that is at least partially delithiated (“the composition of the active material was Li0.79Ni0.47Mn0.48Fe0.05O2, where there was reduction in the composition of lithium in the active material”, [0475]). 
Regarding claim 15, Shimano teaches the method of claim 14, wherein the lithium transition metal oxide comprises at least one transition metal selected from the group consisting of Ni, Mn, and Co (“Li0.79Ni0.47Mn0.48Fe0.05O2”, [0475] includes Ni and Mn as selections for M; “preferred is a lithium transition metal composite oxide including one or more elements selected from element group 1: Ni, Co, Mn,…” [0082]).
Regarding claim 16, Shimano teaches the method of claim 10, wherein the delithiated cathode material comprises a composition of empirical formula Li1-xMO2, wherein M comprises the transition metals Ni, Mn and Fe, and x = 0.21,  which falls within the claimed range for x of 0 < x < 0.5 (“the composition of the active material was Li0.79Ni0.47Mn0.48Fe0.05O2, where there was reduction in the composition of lithium in the active material”, [0475]).
Regarding claim 18, Shimano teaches the method of claim 10, wherein the binder comprises poly(vinylidene difluoride), (see [0477]).
Regarding claim 19
Regarding claim 20, Shimano teaches a lithium electrochemical cell comprising an anode, the cathode of claim 19, a lithium conductive separator between the anode and the cathode, and a lithium containing electrolyte contacting the anode, the cathode, and the separator (“the positive electrode, an electrolytic solution, a separator, and a negative electrode were assembled into a non-aqueous electrolyte secondary battery”, [0345]; “A separator, a negative electrode, and a positive electrode are laminated and wounded together to produce an electrode group. The electrode group is housed in a battery casing and impregnated with an electrolytic solution to produce a lithium secondary battery”, [0241]; while Shimano does not explicitly state that the separator is lithium conductive, a functional lithium battery requires a lithium-conductive separator).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 2013/0323142 A1) as applied to claim 2 above, and further in view of Su et al. (EP 3862322 A1).
Regarding claim 8, Shimano teaches the method of claim 2, wherein heating is performed (“The pre-activation mixture was placed in a calcination container made of alumina and the container was installed in an electric furnace”, [0375]).
Shimano does not describe the furnace reactor explicitly as a rotary kiln or fluidized bed reactor. 
Su teaches a rotary kiln in a method for recovering an active material of a lithium secondary battery (“dry rotary heating reactor”, Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected a rotary kiln as the equipment for performing the heating of Shimano. A rotary kiln would have predictably heated the reaction mixture. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 2013/0323142 A1) as applied to claim 10 above, and further in view of Su et al. (EP 3862322 A1).
Regarding claim 17, Shimano teaches the method of claim 10, wherein heating is performed (“The pre-activation mixture was placed in a calcination container made of alumina and the container was installed in an electric furnace”, [0375]).
Shimano does not describe the furnace reactor explicitly as a rotary kiln or fluidized bed reactor. 
Su teaches a rotary kiln in a method for recovering an active material of a lithium secondary battery (“dry rotary heating reactor”, Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected a rotary kiln as the equipment for performing the heating of Shimano. A rotary kiln would have predictably heated the reaction mixture. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 2013/0323142 A1) as applied to claim 20 above, and further in view of Miyagi et al. (US 2010/0015514 A1).
Regarding claim 21, Shimano teaches the electrochemical cells of claim 20. 
Shimano does not teach a lithium battery comprising a plurality of the electrochemical cells of claim 20 electrically connected in series, in parallel, or in both series and parallel.
Miyagi teaches a lithium battery comprising a plurality of electrochemical cells electrically connected in series (“lithium secondary batteries of the invention are preferably used as a battery assembly in which the batteries are serially connected”, [1297]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721